                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        BALJIT SINGH,                                   Case No. 19-cv-02340-HSG
                                   8                     Petitioner,                        ORDER OF TRANSFER
                                   9               v.

                                  10        WILLIAM P. BARR, et al.,
                                  11                     Respondents.

                                  12
Northern District of California
 United States District Court




                                  13            Petitioner, a detainee of the United States Immigration and Customs Enforcement (“ICE”)

                                  14   currently incarcerated at the Aurora Detention Center County Jail, filed a pro se petition for writ

                                  15   of habeas corpus pursuant to 28 U.S.C. § 2241 challenging his current indefinite detention.

                                  16            Section 2241 allows “the [U.S.] Supreme Court, any justice thereof, the district courts and

                                  17   any circuit judge” to grant writs of habeas corpus “within their respective jurisdictions.” 28

                                  18   U.S.C. § 2241(a). “[F]or core habeas petitions challenging present physical confinement,

                                  19   jurisdiction lies in only one district: the district of confinement.” Rumsfeld v. Padilla, 542 U.S.

                                  20   426, 443 (2004). Petitioner is confined in Colorado, which lies within the venue of the District of

                                  21   Colorado. See 28 U.S.C. § 85. Therefore, venue properly lies in that district and not in this one.

                                  22   See 28 U.S.C. § 1391(b)(2). Accordingly, this case is TRANSFERRED to the United States

                                  23   District Court for the District of Colorado. See 28 U.S.C. § 1406(a).

                                  24   //

                                  25   //

                                  26   //

                                  27   //

                                  28   //
                                   1            The Clerk shall terminate all pending motions and transfer the entire file to the District of

                                   2   Colorado.

                                   3            IT IS SO ORDERED.

                                   4   Dated:    5/13/2019
                                   5                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                   6                                                     United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           2
